Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the encapsulation layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-108538892-A, (pub. 09-14-2018-Shenzhen China Star Optoelect: cited on IDS received 5/7/2021, including English translation thereof), hereafter referred to as CN892.

As to claim 1, CN892 discloses a display substrate ([0029] and [0042]), comprising:
a base (figs 1-8, base 11), a pixel definition layer (20) disposed on the base (11), and a light-emitting unit (31) disposed in a pixel opening region (30) defined by the pixel definition layer (20),
wherein the display substrate further comprises:
a diversion channel (40) provided on a surface of the pixel definition layer (top of 20) that is away from the base (11); and 
an encapsulation layer (90) covering the light-emitting unit (31) and the pixel definition layer (20), wherein the encapsulation layer (90) fills the diversion channel (40). 

As to claim 2, CN892 discloses the display substrate according to claim 1 (paragraphs above),
wherein the diversion channel (40) comprises a groove structure (40; [0043]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-109166882-A (Pub. 01-08-2018, including English Translation provided by the Examiner herewith), hereafter referred to as CN882, in view of CN892.

As to claim 1, CN882 discloses a display substrate (page 5, display panel shown in figures 1-3), comprising:
a base (21), a pixel definition layer (40) disposed on the base (21), and a light-emitting unit (60) disposed in a pixel opening region (41) defined by the pixel definition layer (40),
wherein the display substrate further comprises:
a diversion channel (43) provided on a surface of the pixel definition layer (40) that is away from the base (11).

Nonetheless, CN892 discloses an encapsulation layer (fig 6, encapsulation layer 90) covering a light emitting unit (31) and a pixel definition layer (20), wherein the encapsulation layer (90) fills a diversion channel (40). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the encapsulation layer of CN892 on the display panel of CN882 since this will provide protection of the sensitive OLED components from contamination.  

As to claim 2, CN882 in view of CN892 disclose the display substrate according to claim 1 (paragraphs above).
CN882 further comprises wherein the diversion channel (43) comprises a groove structure (page 9). 

As to claim 3, CN882 in view of CN892 disclose the display substrate according to claim 2 (paragraphs above).


As to claim 9, CN882 in view of CN892 disclose the display substrate according to claim 2 (paragraphs above).
CN882 further discloses a thin film transistor array layer disposed between the base and the pixel definition layer (fig 3, TFT array layer 23 between base 21 and PDL 40); and 
the light-emitting unit comprises an anode pattern (25) and a cathode (80) pattern disposed oppositely, and an organic light-emitting material layer (60) disposed between the anode pattern and the cathode pattern (pages 8-9). 
CN882 does not explicitly disclose wherein the thin film transistor array layer comprises a driving transistor in a one-to-one correspondence with the light-emitting unit and an anode pattern is electrically connected to an output electrode of the driving transistor corresponding to the light-emitting unit.  
Nonetheless, CN892 discloses a driving TFT in a one-to-one correspondence with a light-emitting unit and an anode pattern is 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the TFT layer of CN882 to include a driving transistor in one-to-one correspondence and connected to the anode electrode as taught by CN892 since this will allow for the light emitting unit to be individually driven into an on state and an off state.  

As to claim 10, CN882 further discloses a display device (fig 1, entire structure is considered to be the display device) comprising the display substrate according to claim 1 (paragraphs above).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN882 in view of CN892 and further in view of Wang et al. (US Pub. No. 2016/0043150 A1), hereafter referred to as Wang.

As to claim 4, CN882 in view of CN892 disclose the display substrate according to claim 3 (paragraphs above). 

Nonetheless, Wang discloses wherein adjacent pixel opening regions comprise a target pixel opening region (fig 3, smaller openings 101 in PDL 110) and a non-target pixel opening region (fig 3, larger openings 101 in PDL 110), and an opening area of the non- target pixel opening region is larger than an opening area of the target pixel opening region (fig 3, see larger and smaller openings 101).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the adjacent pixel openings with larger and smaller pixel openings in the pixel defining layer of CN882 in view of CN892 as taught by Wang since this will improve the light emission characteristics of the display.  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN882 in view of CN892 and further in view of Xu et al. (US Pub. No. 2020/0243801 A1), hereafter referred to as Xu.

As to claim 7, CN882 in view of CN892 disclose the display substrate according to claim 2 (paragraphs above). 
CN882 in view of CN892 do not disclose wherein a maximum thickness of the pixel definition layer in a direction perpendicular to the base ranges from 1.5um to 2um, and a maximum depth of the groove structure in the direction perpendicular to the base ranges from 0.5um to 1um. 
Nonetheless, Xu discloses wherein a maximum thickness of a pixel definition layer in a direction perpendicular to a base ranges from 0.3-3um ([0085]) and CN882 discloses that the maximum depth of the groove structure in the direction perpendicular to the base ranges from 20-80% of the pixel definition film layer thickness (page 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the PDL of CN882 in view of CN892 within the well-known thickness range taught by Xu including the overlapping ranges of the claim since this optimization of the thickness would have been obvious to perform depending on the application of the display device.  

As to claim 8, CN882 in view of CN892 and Xu disclose the display substrate according to claim 7 (paragraphs above). 
However, do not explicitly disclose wherein a width of the groove structure in a direction perpendicular to an extending direction of the groove structure ranges from 1um to 1.5um. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the PDL of CN882 in view of CN892 within the well-known range taught by Xu including the overlapping ranges of the claim since this optimization of the thickness would have been obvious to perform depending on the application of the display device.  

Claims 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN882 in view of CN892 and further in view of Park et al. (US Pub. No. 2019/0198587 A1), hereafter referred to as Park.

As to claim 11, CN882 discloses a method for manufacturing a display substrate (figs 1-8 and [0029] and [0042]) according to claim 1 (paragraphs above), comprising:

CN892 further discloses disposing an encapsulation material (fig 6, encapsulation material 90) on a side of the pixel definition layer (20) that is away from the base (11), wherein the encapsulation material (90) levels out on the side of the pixel definition layer (20) that is away from the base (11) via a diversion channel (40), to cover an entirety of both the light-emitting unit (31) and the pixel definition layer (20).
CN882 in view of CN892 do not disclose curing the leveled-out encapsulation material, to form the encapsulation layer. 
Nonetheless, Park discloses curing a leveled-out encapsulation material (fig 3, encapsulation material EN3; [0077]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to cure the encapsulation material of CN882 in view of CN892 as taught by Park since this will allow for the encapsulation layer to harden and provide a planar surface. 

As to claim 12, CN882 in view of CN892 and Park disclose the method according to claim 11 (paragraphs above),
Park further discloses wherein the disposing the encapsulation material comprises:
printing, in an inkjet printing process, the encapsulation material on the side of the pixel definition layer that is away from the base (fig 3, encapsulation material EN3 and [0079]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the encapsulation material of CN882 in view of CN892 using an ink-jet printing process as taught by Park since this will allow for the control of the deposition of encapsulation material so that the material does not overflow to a region outside of the display. 

As to claim 13, CN882 in view of CN892 and Park disclose the method according to claim 12 (paragraphs above),
CN882 further discloses wherein, when the diversion channel comprises a groove structure (43), the forming the pixel definition layer (40). 

forming a pixel definition film; and 
patterning the pixel definition film by using a halftone mask, to form the pixel definition layer and the groove structure simultaneously in one patterning process. 
Nonetheless, CN892 discloses wherein forming the groove and pixel opening in a pixel definition film comprises:
forming a pixel definition film (fig 1, 20); and 
patterning the pixel definition film by using a halftone mask, to form the pixel definition layer and a groove structure simultaneously in one patterning process ([0043]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the grooves and pixel openings in the pixel definition layer of CN882 using a half-tone mask as taught by CN892 so that the manufacturing process may be performed more quickly by simultaneously pattering the groove and the pixel opening. 

As to claim 15, CN882 in view of CN892 and Park disclose discloses the method according to claim 11 (paragraphs above),
CN882 further discloses wherein, when the display substrate comprises a thin film transistor array layer, and the light-emitting unit comprises an anode pattern, an organic light-emitting material layer and a cathode pattern, the method further comprises:
before forming the pixel definition layer (fig 3, layer 40), 
forming the thin film transistor array layer (23) on the base (21); and 
forming the anode pattern electrically connected to the transistor in a one-to-one correspondence (anode layer 25 connected to the transistor 23 in a one-to-one correspondence); and
after forming the pixel definition layer (40), revealing, at the pixel opening region defined by the pixel definition layer, at least a portion of the corresponding anode pattern (fig 3, anode pattern 25), 
forming the organic light-emitting material layer (60) on a surface of the revealed anode pattern (25) that is away from the base (21); and 
forming the cathode pattern (80) on a surface of the organic light-emitting material layer (60) that is away from the base (21). 

Nonetheless, CN892 discloses a driving TFT in a one-to-one correspondence with a light-emitting unit and an anode pattern is electrically connected to an output electrode of the driving transistor corresponding to the light-emitting unit (fig 6, TFT 60 with electrode connected to anode electrode 70 of light emitting unit 31; [0053]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the TFT layer of CN882 to include a driving transistor in one-to-one correspondence and connected to the anode electrode as taught by CN892 since this will allow for the light emitting unit to be individually driven into an on state and an off state.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN882 in view of CN892, Park and further in view of Kishimoto et al. (US Pub. No. 2021/0143221), hereafter referred to as Kishimoto.

As to claim 14, CN882 in view of CN892 and Park disclose discloses the method according to claim 13 (paragraphs above),

However, CN882 in view of CN892 and Park do not disclose wherein the pixel definition film is made of a photosensitive resin material, and the method comprises:
exposing the pixel definition film by using the halftone mask, to form a pixel definition film fully-remaining region, a pixel definition film partially-remaining region and a pixel definition film removed region, wherein the pixel definition film fully-remaining region corresponds to a region in the pixel definition layer other than a region where the groove structure is located, and the pixel definition film partially-remaining region corresponds to the groove structure; and 
developing the exposed pixel definition film by using developer to remove partially the pixel definition film in the pixel definition film partially-remaining region, and remove fully the pixel definition film in the pixel definition film removed region, such that the pixel definition layer and the groove structure are formed. 
Nonetheless, Kishimoto discloses wherein a pixel definition film is made of a photosensitive resin material ([0073]). 
. 

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of dependent claim 5 including any intervening claims.  Specifically, the prior art references do not teach or suggest the wherein an orthographic projection of the diversion channel surrounds an orthographic projection of the pixel opening region on the base, and a depth of the diversion channel in a direction perpendicular to the base is gradually increased along a first direction, the first direction comprises a direction from the non-target pixel opening region to the target pixel opening region, .

Pertinent Art
US Patent No. 2021/0028254 A1; US 2018/0342563 A1; and US 2014/0346468 A1 are pertinent references in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/20/2021